              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00300-MR-WCM


LEAH MORAN, individually and as )
executrix for the Estate of Heather
                                )
GRACE BOONE LEVITSKY,           )
                                )
                    Plaintiff,  )
                                )
     vs.                        )               ORDER
                                )
POLK COUNTY, et al.,            )
                                )
                    Defendants. )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      In August 2020, the parties advised the Court that they had reached a

settlement of this matter. Because the beneficiaries of that settlement are

minors, the parties’ settlement agreement requires court approval.

Accordingly, the Plaintiff filed a consent motion seeking approval of the minor

settlement. [See Doc. 56].

      At a hearing on the Plaintiff’s motion in December 2020, the Court

determined that additional issues must be addressed before the settlement

can be approved. The parties, however, did not take any further action with

respect to the motion to approve the settlement. Therefore, on February 17,




     Case 1:18-cv-00300-MR-WCM Document 69 Filed 04/01/21 Page 1 of 2
2021, the Court denied the Plaintiff’s motion without prejudice and set this

matter for trial during the May 10, 2021 trial term. [Doc. 68]. To date, the

Plaintiff has taken no further action in this matter.

      IT IS, THEREFORE, ORDERED that the Plaintiff shall have thirty (30)

days from the entry of this Order to refile a properly supported motion

seeking approval of the minor settlement. Failure to do so within the time

required may result in the dismissal of this action for failure to prosecute.

      IT IS SO ORDERED.
                      Signed: April 1, 2021




                                              2



     Case 1:18-cv-00300-MR-WCM Document 69 Filed 04/01/21 Page 2 of 2
